Citation Nr: 0915852	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-34 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for nephrolithiasis.

2.  Entitlement to a compensable rating for degenerative 
joint disease (DJD) of the right shoulder (major).

3.  Entitlement to a compensable rating for a calcaneal spur 
of the right foot.

4.  Entitlement to a compensable rating for gout.

5.  Entitlement to a compensable rating for a L4-5 disc bulge 
and central stenosis at L2-3.

6.  Entitlement to a compensable rating for a scar of the 
right ankle, residual of macule removal.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for a foot disorder, 
claimed as pes planus.

9.  Entitlement to service connection for a left hamstring 
disorder.

10.  Entitlement to service connection for right Achilles 
tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to December 
2004. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

The Veteran indicated that his already service-connected 
disabilities have worsened since his pre-discharge 
examination.  When a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Therefore, he should be 
afforded VA examinations for the purpose of determining the 
current severity of the service-connected disabilities.

Furthermore, he reported that he was seeing a rheumatoid 
arthritis specialist for gout.  Additionally, he indicated 
that he had been participating in physical therapy for his 
back at the VAMC in Tampa.  It appears that an attempt to 
obtain these records has not yet been made by the VA and 
should be undertaken. 

With respect to the claim for bilateral hearing loss, the 
pre-discharge examination contains an uninterpreted audiogram 
with speech recognition scores described only as 
"excellent." Actual numeric scores were not provided. The 
Board is unable to interpret graphical representations of 
audiometric data. See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  As he has not yet demonstrated hearing loss for VA 
purposes, and the most recent VA audiometric examination is 
uninterpreted, a new examination is necessary. 

With respect to the claim for pes planus, his enlistment 
examination diagnosed mild pes planus.  Therefore, pes planus 
was noted at the time of entrance onto active duty.  The pre-
discharge examination noted a history of pes planus and he 
reported that wearing combat boots was uncomfortable and 
caused pain in his feet by the end of the day.  However, the 
record does not contain a competent opinion addressing 
whether pes planus shown on entry was aggravated by his 
active service. Such an opinion is critical to the claim, and 
should be obtained.

Moreover, the Veteran has alternatively argued that his pes 
planus was caused by running in combat boots for the 4 years 
he was a member of the United States Marine Corps Reserves. 
The Board notes that records from this Reserves period of 
service have not yet been associated with the claims file and 
should be undertaken. 

Next, with respect to the claim for a left hamstring 
disorder, the Board notes that he initially claimed service 
connection on a direct basis.  He has since amended his 
argument to include a secondary service connection due to his 
back disability.  However, he has not been provided with the 
applicable secondary laws and regulations or a corrective 
VCAA letter and that should be undertaken.  Further, the 
Board finds that a VA examination is necessary to determine 
the nature and etiology of the Veteran's left hamstring 
disorder.  

Finally, with respect to the claim for right Achilles 
tendonitis, the Veteran contends that he has been treated for 
this disorder through TRICARE.  It appears from the record 
that an attempt to obtain these records has not yet been made 
by the VA and should be undertaken. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate 
release, obtain medical records from the 
rheumatoid arthritis specialist from whom 
the Veteran has sought treatment for his 
gout. 

2.  Obtain the Veteran's VA physical 
therapy outpatient treatment records from 
the VAMC in Tampa, Florida. 

3.  The Veteran should be afforded 
examinations to determine the current 
severity of his already service-connected 
disabilities on appeal. The claims folder 
must be made available to the examiners 
in conjunction with the examinations.  
Any testing deemed necessary should be 
performed. 

The examiners should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examinations 
should be noted in the reports of the 
evaluations.  

4.  Schedule the Veteran for a VA 
audiological examination. The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current hearing disability is casually 
related to service. Any opinions offered 
should be accompanied by a clear rationale 
consistent with the evidence of record.

The claims file must be reviewed in 
conjunction with such examination, and the 
examiner must indicate that such review 
occurred.

5.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
source, and request that service records 
documenting the Veteran's INACDUTRA or 
ACDUTRA for the United States Marine Corps 
Reserves be obtained.  If no records are 
found, the file must clearly document that 
fact.  

6.  Following the above action, and 
regardless of whether the specific dates 
of INACDUTRA and ACDUTRA can be 
determined, schedule the Veteran for an 
examination to evaluate pes planus. The 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that pes planus indicated upon 
entrance in March 1982 was aggravated 
(i.e., underwent a permanent increase in 
severity) as a result of active service. 
Any opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.

The claims file must be reviewed in 
conjunction with such examination, and the 
examiner must indicate that such review 
occurred. 

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely than not that the pes planus noted 
in the Veteran's August 1981 enlistment 
examination was caused by a period of 
active duty, INACDUTRA, or ACDUTRA.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

7.  Send the Veteran corrective notice 
pertaining to the issue of entitlement to 
service connection for a left hamstring 
disorder on a secondary basis.  

8.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his left 
hamstring disorder.  The claims folder 
must be reviewed in conjunction with 
the examination.  All necessary tests 
should be accomplished.  

The examiner is asked to render an 
opinion on whether it is at least as 
likely as not that the Veteran's left 
hamstring disorder is proximately due 
to or the result of his service-
connected back disability, or is 
otherwise at least as likely as not 
related to any incident of active.  A 
complete rationale should be provided.  

9.  After obtaining the appropriate 
release, contact TRICARE, and request the 
Veteran's medical records documenting 
treatment for his right Achilles 
tendonitis. If no records are found, the 
file must clearly document that fact.  

10.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

